Case 1:20-cv-00231-DKW-RT Document 28 Filed 06/02/20 Page 1 of 4                          PageID #: 298




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI‘I


     STEPHEN ROBERT NEALE YOUNG,                          Case No. 20-cv-00231-DKW-RT

                    Plaintiff,                            ORDER DENYING APPLICATION
                                                          TO PROCEED WITHOUT
            v.                                            PREPAYMENT OF FEES OR
                                                          COSTS.1
     UNIVERSITY OF HAWAII, et al.,

                    Defendants.



           On April 27, 2020, Plaintiff Stephen Young, proceeding pro se, filed this

 action in the U.S. District Court for the Eastern District of Michigan without paying

 the filing fee. Dkt. Nos. 1, 4. Young named the following as defendants: the

 University of Hawaii; the American Bar Association; the American Bar Association

 Legal Education Section; the National Conference of Bar Examiners; the

 Association of American Law Schools; the State Bar of Michigan; the Michigan

 Board of Law Examiners; Thomson Reuters, Inc.; Breaking Media, Inc; and various

 individuals affiliated with these entities. See Dkt. No. 1 at 6–14. On May 15,

 2020, the federal court in Michigan entered an Order transferring the case to this

 Court. Dkt. No. 9. The following day, Young filed an application to proceed in


 1
     Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
     hearing.
Case 1:20-cv-00231-DKW-RT Document 28 Filed 06/02/20 Page 2 of 4           PageID #: 299




 forma pauperis (“IFP Application”). Dkt. No. 13. Because the IFP Application

 reflects that Young does have the ability to pay the filing fee in this case, the Court

 DENIES the IFP Application.

       An action may only proceed without concurrent payment of the filing fee if

 the party is granted leave to proceed in forma pauperis. 28 U.S.C. § 1915(a)(1);

 Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). While Section 1915(a)

 does not require a litigant to demonstrate absolute destitution, Adkins v. E.I. Du Pont

 de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant must nonetheless show

 that he “cannot pay the court costs and still afford the necessities of life.” Escobedo

 v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at 339).

 That is, “a plaintiff seeking IFP status must allege poverty with some particularity,

 definiteness and certainty.” Id. (citation and internal quotation mark omitted); see

 28 U.S.C. § 1915(a). A court “shall dismiss the case at any time if the court

 determines that . . . the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

       Here, Young has not made the required showing under Section 1915(a). In

 the IFP Application, Dkt. No. 13, Young states that he is self-employed, but does

 not earn any income. Young alleges, however, that on April 27, 2020, he began

 receiving bi-weekly unemployment payments in the amount of $1,520, and such

 payments will continue “as long as Congress determines . . .” This is the equivalent


                                            2
Case 1:20-cv-00231-DKW-RT Document 28 Filed 06/02/20 Page 3 of 4                      PageID #: 300




 of approximately $39,520 per year. Further, Young states that he has $1,225.09 in

 a checking or savings account, ten shares of stock valued at $1,935, and an

 autographed photo collection estimated to be worth roughly $500. In light of these

 facts, Young’s income is well above the poverty threshold identified by the U.S.

 Department of Health & Human Services’ (“HHS”) 2020 Poverty Guidelines. 2

 Because Young is therefore financially able to pay the filing fee, the Court DENIES

 the IFP Application, Dkt. No. 13.

           “IFP status is a privilege, not a right . . .” See, e.g., Rodriguez, 169 F.3d at

 1179; Smart v. Heinze, 347 F.2d 114, 116 (9th Cir.), cert. denied, 382 U.S. 896

 (1965). In part, this is because “Congress recognized that ‘a litigant whose filing

 fees and court costs are assumed by the public, unlike a paying litigant, lacks an

 economic incentive to refrain from filing frivolous, malicious, or repetitive

 lawsuits.’” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v.

 Williams, 490 U.S. 319, 324 (1989)). Accordingly, if Young elects to continue with

 this action, Young must pay the civil filing fees in full by June 12, 2020. Failure

 to do so will result in automatic dismissal of this action.                        28 U.S.C. §

 1915(e)(2)(A); In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992) (affirming

 dismissal of pro se litigant’s claim for failure to pay required filing fees).


 2
     See HHS Poverty Guidelines for 2020, available at https://aspe.hhs.gov/poverty-guidelines.

                                                   3
Case 1:20-cv-00231-DKW-RT Document 28 Filed 06/02/20 Page 4 of 4           PageID #: 301




                                      CONCLUSION

       Young’s application to proceed in forma pauperis, Dkt. No. 13, is DENIED.

       IT IS SO ORDERED.

       Dated: June 2, 2020 at Honolulu, Hawai‘i.




 Stephen Robert Neale Young v. University of Hawaii, et al.; Civil No. 20-00231-DKW-RT;
 ORDER DENYING APPLICATION TO PROCEED WITHOUT PREPAYMENT OF
 FEES OR COSTS




                                           4
